DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on May 14, 2021, the applicants have canceled claims 13-34 and 42-43 and furthermore, have amended claims 37-41 and 44.
3. Claims 1-12, 35-41 and 44 are pending in the application.

Election/Restriction
                                REQUIREMENT FOR UNITY OF INVENTION
4. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
6. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4, 35, 37-41 and 44, drawn to Compounds of formula (I), pharmaceutical compositions comprising these compounds and methods of treatment using these compounds.
Group 2, claim(s) 5-12 and 36, drawn to Compounds of formula (II). 

The species are as follows: 
Species I through Species XX. Compounds of formula (I) having specific values of various variables, pharmaceutical compositions comprising these compounds and methods of treatment using these compounds.
Species XXI through Species XXXX. Compounds of formula (II) having specific values of various variables.
8. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-12, 35-41 and 44
9. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
10. The chemical compounds of Species I through Species XXXX are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
.
11. During a telephone conversation with the applicant’s attorney, Mr. David F. Cauble on Jan. 5, 2022, a provisional election was made with traverse to prosecute the invention of group I (Compound 3 on page 23 of specification as specific species), claims 1-4, 35, 37-41 and 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-12 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
12. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
13. Claims 1-12, 35-41 and 44 are pending in the application. Claims 5-12 and 36 are withdrawn from further consideration as being directed to non-elected subject matter.
14. The elected species (Compound 3 on page 23) is allowable over the prior art. Therefore, Search has been extended to additional species encompassed by compounds of formula (I).
Claim Rejections - 35 USC § 112
15. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17. Claims 37-38 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation 
The specification teaches agonist activity of instant compounds on GABA A receptors as shown in tables 13-21 on pages 74-80 of specification. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where GABA A receptor agonists are well known in the prior art to have therapeutic utility. However, there is no teaching or guidance present in the specification or prior art references provided showing well established utility of GABA A receptor agonists for decreasing tactile dysfunction, social impairment or anxiety associated with
ASD, RTT, PMS and fragile X syndrome, treating touch over reactivity and pain. There are no working examples present showing efficacy of instant compounds in animal models of tactile dysfunction, social impairment or anxiety associated with
ASD, RTT, PMS and fragile X syndrome, touch over reactivity and pain. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables Y, A, Z, R1 and R2 and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of tactile dysfunction, social impairment or anxiety associated with ASD, RTT, PMS and fragile X syndrome, touch over reactivity and pain and hence their utility for treating these disease conditions.

18. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


19. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20. Claims 1-3, 37-41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the values of variable R1 are defined. However, in addition, in certain particular situations, R1 is also defined as unsubstituted heteroalkyl or optionally substituted C3-C6 cycloalkyl. Therefore, it is not clear whether variable R1 represents values only in particular situations or defined earlier. It is of note that C3-C6 cycloalkyl value for R1 is not defined earlier.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21. Claims 1-3, 35, 39 and 44 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaplan (U.S. Patent 4,382,938, cited on applicant’s form 1449).
Kaplan discloses Imidazo-pyridine derivatives as anxiolytic and anticonvulsant agents. The compounds disclosed in table in columns 4-11 (see compounds 3-8, 29-34, 36-40, 55-60, 62-66, 68-76, 78-85, 88-90 and 97) by Kaplan anticipate the instant claims when variable A represents an aryl, Z represents CR3R4, R1 and R2 represent either alkyl .
Allowable Subject Matter
22. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



                                           /CHARANJIT AULAKH/                                           Primary Examiner, Art Unit 1625